UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) ý ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file Number: 0-24249 PDI, Inc. (Exact name of registrant as specified in its charter) Delaware 22-2919486 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Morris Corporate Center 1, Building A 300 Interpace Parkway, Parsippany, NJ07054 (Address of principal executive offices and zip code) (862) 207-7800 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $0.01 per share The Nasdaq Stock Market LLC Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo ý Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes oNo ý Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ýNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such short period that the registrant was required to submit and post such files). Yes oNo o Indicate by checkmark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in rule 12b-2 of the Exchange Act.(check one): Large accelerated filero Accelerated filero Non-accelerated filer o Smaller reporting companyý (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes oNo ý The aggregate market value of the registrant’s common stock, $0.01 par value per share, held by non-affiliates of the registrant on June 30, 2009, the last business day of the registrant’s most recently completed second fiscal quarter, was $29,231,073 (based on the closing sales price of the registrant's common stock on that date). Shares of the registrant's common stock held by each officer and director and each person who owns 10% or more of the outstanding common stock of the registrant have been excluded because such persons may be deemed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for other purposes. As of February 26, 2010, 14,242,715 shares of the registrant’s common stock, $0.01 par value per share, were issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Proxy Statement for the 2010 Annual Meeting of Stockholders (the Proxy Statement), to be filed within 120 days of the end of the fiscal year ended December 31, 2009, are incorporated by reference in Part III hereof. Except with respect to information specifically incorporated by reference in this Annual Report on Form 10-K (the Form 10-K), the Proxy Statement is not deemed to be filed as part hereof. PDI, Inc. Annual Report on Form 10-K Page PART I Item 1. Business 5 Item 1A. Risk Factors 9 Item 1B. Unresolved Staff Comments 16 Item 2. Properties 16 Item 3. Legal Proceedings 16 Item 4. Reserved 17 PART II Item 5. Market for our Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 17 Item 6. Selected Financial Data 18 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 36 Item 8. Financial Statements and Supplementary Data 36 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosures 36 Item 9A. Controls and Procedures 36 Item 9B. Other Information 39 PART III Item 10. Directors, Executive Officers and Corporate Governance 39 Item 11. Executive Compensation 39 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 39 Item 13. Certain Relationships and Related Transactions, and Director Independence 39 Item 14. Principal Accounting Fees and Services 39 PART IV Item 15. Exhibits, Financial Statement Schedules 40 Signatures 43 3 Table of Contents PDI, Inc. Annual Report on Form 10-K FORWARD LOOKING STATEMENT INFORMATION This Form 10-K contains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended (the Securities Act) and Section 21E of the Securities Exchange Act of 1934 (the Exchange Act).Statements that are not historical facts, including statements about our plans, objectives, beliefs and expectations, are forward-looking statements.Forward-looking statements include statements preceded by, followed by or that include the words “believes,” “expects,” “anticipates,” “plans,” “estimates,” “intends,” “projects,” “should,” “may,” “will” or similar words and expressions.These forward-looking statements are contained throughout this Form 10-K, including, but not limited to, statements found in Part I – Item 1 – “Business,” Part II – Item 5 – “Market for our Common Equity, Related Stockholder Matters and Issuer Purchases of Securities,” Part II – Item 7 – “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Part II – Item 7A – “Quantitative and Qualitative Disclosures About Market Risk.” Forward-looking statements are only predictions and are not guarantees of future performance.These statements are based on current expectations and assumptions involving judgments about, among other things, future economic, competitive and market conditions and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond our control.These predictions are also affected by known and unknown risks, uncertainties and other factors that may cause our actual results to be materially different from those expressed or implied by any forward-looking statement.Many of these factors are beyond our ability to control or predict.Such factors include, but are not limited to, the following: · The effects of the current worldwide economic and financial crisis; · Changes in outsourcing trends or a reduction in promotional, marketing and sales expenditures in the pharmaceutical, biotechnology and life sciences industries; · Early termination of a significant services contract or the loss of one or more of our significant customers or a material reduction in service revenues from such customers; · Our ability to obtain additional funds in order to implement our business model; · Our ability to successfully identify, complete and integrate any future acquisitions and the effects of any such acquisitions on our ongoing business; · Our ability to meet performance goals in incentive-based arrangements with customers; · Competition in our industry; · Continued consolidation within the life sciences industry; · Our ability to attract and retain qualified sales representatives and other key employees and management personnel; · Product liability claims against us; · Changes in laws and healthcare regulations applicable to our industry or our, or our customers’, failure to comply with such laws and regulations; · The sufficiency of our insurance and self-insurance reserves to cover future liabilities; · Our ability to successfully develop and generate sufficient revenue from product commercialization opportunities; · Failure of third-party service providers to perform their obligations to us; · Our ability to increase our revenues and successfully manage the size of our operations; · Volatility of our stock price and fluctuations in our quarterly revenues and earnings; · Our ability to sublease the unused office space in Saddle River, New Jersey and Dresher, Pennsylvania; · Failure of, or significant interruption to, the operation of our information technology and communication systems; and · The results of any future impairment testing for goodwill and other intangible assets. Please see Part I – Item 1A – “Risk Factors” of this Form 10-K, as well as other documents we file with the United States Securities and Exchange Commission (SEC) from time-to-time, for other important factors that could cause our actual results to differ materially from our current expectations and from the forward-looking statements discussed herein.Because of these and other risks, uncertainties and assumptions, you should not place undue reliance on these forward-looking statements. In addition, these statements speak only as of the date of this Form 10-K and, except as may be required by law, we undertake no obligation to revise or update publicly any forward-looking statements for any reason. 4 Table of Contents PDI, Inc. Annual Report on Form 10-K PART I ITEM 1. BUSINESS Summary of Business We provide promotional services to established and emerging companies in the pharmaceutical, biotechnology and healthcare industries. We are a leading provider of outsourced pharmaceutical sales teams that target healthcare providers, offering a range of complementary sales support services designed to achieve our customers’ strategic and financial product objectives.In addition to outsourced sales teams, we also provide other promotional services including interaction program services, call centers and marketing research.Combined, our services offer customers a range of promotional options for the commercialization of their products throughout their lifecycles, from development through maturity.We provide innovative and flexible service offerings designed to drive our customers’ businesses forward and successfully respond to a continually changing market.Our services provide a vital link between our customers and the medical community through the communication of product information to physicians and other healthcare professionals for use in the care of their patients. We are among the leaders in outsourced pharmaceutical commercialization services in the United States.We have evolved our commercial capabilities through innovation, organic growth and acquisitions.We have designed and implemented programs for many large pharmaceutical companies, a variety of emerging and specialty pharmaceutical companies as well as nutritional, diagnostic and other healthcare service providers.We recognize that our relationships with customers are dependent upon the quality of our performance, and our focus is to flawlessly execute our customers’ programs in order to consistently deliver their desired results. Typically, our customers engage us on a contractual basis to design and implement promotional programs for prescription, over-the-counter, nutritional, diagnostic and other healthcare products.The programs are tailored to meet the specific needs of the product and the customer.These services are provided predominantly on a fee-for-service basis.These contracts may include incentive payments that will be earned if our activities generate results that meet or exceed performance targets.Contracts may generally be terminated with or without cause by our customers.Certain contracts provide that we may incur specific penalties if we fail to meet stated performance benchmarks. We commenced operations as an outsourced sales organization in 1987 and we completed our initial public offering in May 1998.In December 2009, we relocated our executive offices to Morris Corporate Center 1, Building A, 300 Interpace Parkway, Parsippany, New Jersey 07054. Our telephone number is (800) 242-7494. Strategy Under the direction of our chief executive officer, the entire executive team is fully committed to establishing PDI as the best-in-class outsourced promotional services organization in the United States.With a focus on best-in-class quality and cost effectiveness, we have intensified our focus on strengthening all aspects of our core outsourced promotional services business. In addition to concentrating our efforts on strengthening our core outsourced sales business, we also continue to focus on enhancing our commercialization capabilities by aggressively promoting and broadening the depth of our value-added service offerings. While our primary approach in broadening our value-added services offerings will be through internal development, we do not exclude the possibility of growth through acquisition. In April 2009, we ended our sole product commercialization arrangement; however, we continue to evaluate potential opportunities for similar types of promotional arrangements on a very selective and opportunistic basis to the extent we are able to mitigate certain risks relating to the investment of our resources. Reporting Segments and Operating Groups For 2009, we reported under the following three segments: Sales Services; Marketing Services; and Product Commercialization Services (PC Services).For details on revenue, operating results and total assets by segment, see Note 19, Segment Information, to the consolidated financial statements included in this Form 10-K. Sales Services This segment, which focuses primarily on product detailing, includes our outsourced sales teams.This segment represented 86% of our consolidated revenue for the year ended December 31, 2009.Product detailing involves a sales representative meeting face-to-face with targeted physicians and other healthcare decision makers to provide a technical review of the product being promoted.Outsourced sales teams can be deployed on either a customer dedicated or shared basis, and may use either full-time or flex-time sales representatives.This segment also includes a portfolio of expanded sales services which includes talent acquisition services, short-term teams and vacancy coverage services.Our talent acquisition platform provides pharmaceutical customers with an outsourced, stand-alone sales force recruiting and on-boarding service.Short-term programs provide temporary full or flex-time sales teams, and are designed to help our customers increase brand impact during key market cycles, rapidly respond to regional opportunities, or conduct pilot programs.Our vacancy coverage service provides customers with outsourced full or flex-time sales representatives to fill temporary territory vacancies created by leaves of absence within our customers’ internal sales forces, thereby allowing our customers to maintain continuity of services. 5 Table of Contents PDI, Inc. Annual Report on Form 10-K Dedicated Sales Teams A Dedicated Sales Team works exclusively on behalf of one customer.The sales team is customized to meet the customer’s specifications with respect to sales representative profile, physician targeting, product training, incentive compensation plans, integration with the customer’s in-house sales forces, call reporting platform and data integration.Without adding permanent personnel, our customers receive high quality, industry-standard sales teams comparable to their internal sales force. Shared Sales Teams Our Shared Sales Teams business model centers around an existing PDI-managed team where multiple non-competing brands are promoted for different pharmaceutical companies.Using these teams, we make a face-to-face selling resource available to those customers who want an alternative to a Dedicated Sales Team.We are a leading provider of this type of detailing program in the United States.Since costs are shared among various companies, these programs may be less expensive for the customer than programs involving a dedicated sales force.With a Shared Sales Team, our customers receive targeted coverage of their physician audience. Marketing Services This segment currently includes two business units:Pharmakon and TVG Marketing Research & Consulting (TVG).This segment also included our continuing medical education business unit, Vital Issues in Medicine (VIM), which ceased operations in the third quarter of 2009.This segment represented 20% of consolidated revenue for the year ended December 31, 2009. Pharmakon Pharmakon’s business is focused on the creation, design and implementation of promotional peer interactive programming targeted to healthcare professionals.Each marketing program can be delivered through a number of different venues including: teleconferences; dinner meetings; webcasts; satellite; and other alternative media.Within each of our programs, we offer a number of services including strategic design, tactical execution, technology support, audience generation, moderator services and thought leader management.In the last ten years, Pharmakon has conducted over 45,000 peer interactive programs with more than 550,000 participants. In addition to our peer interactive programs, Pharmakon also provides promotional communications activities, thought leader training and content development. TVG Marketing Research & Consulting TVG provides qualitative and quantitative marketing research to pharmaceutical companies with respect to healthcare providers, patients and managed care customers worldwide.We offer a full range of leading edge and in some cases proprietary, pharmaceutical marketing research services, including studies designed to identify the highest impact business strategy, profile, positioning, message, execution, implementation and post implementation for a product.We believe our marketing research model improves our customers’ knowledge about how physicians and other healthcare professionals will likely react to products. We utilize a systematic approach to pharmaceutical marketing research.Recognizing that every marketing need, and therefore every marketing research solution, is unique, we have developed our marketing model to help identify the work that needs to be done in order to identify critical paths to marketing goals.At each step of the marketing model, we can offer proven research techniques, proprietary methodologies and customized study designs to address specific product needs. Product Commercialization Services In March 2008, we announced a new strategic initiative to identify and take advantage of opportunities to enter into arrangements with pharmaceutical companies to provide sales and marketing support services and potentially limited capital in connection with the promotion of pharmaceutical products in exchange for a percentage of product sales above a certain threshold amount.On April 11, 2008, we announced that we had entered into our first arrangement under our product commercialization strategic initiative to provide sales and marketing support services in connection with the promotion of a pharmaceutical product on behalf of Novartis Pharmaceuticals Corporation.On April 22, 2009, we announced the termination of this agreement with Novartis. 6 Table of Contents PDI, Inc. Annual Report on Form 10-K Contracts Set forth below is a general description of our service contracts within each of our business segments. Sales Services Contracts within our Sales Services business segment consist primarily of detailing agreements and are nearly all fee-for-service arrangements.The term of these contracts is typically between one and two years and may be renewed or extended upon mutual agreement of the parties.The majority of these contracts, however, are terminable by the customer for any reason upon 30 to 90 days’ notice.The loss or termination of a large contract or the loss of multiple Sales Services contracts could have a material adverse effect on our business, financial condition, results of operations and cash flow.Our Sales Services contracts include standard mutual representations and warranties as well as mutual confidentiality and indemnification provisions, including product liability indemnification for our benefit.Some of these contracts (including contracts with significant customers of ours) may also contain performance benchmarks, such as a minimum amount of detailing activity to certain physician targets within a specified amount of time, and our failure to meet these stated benchmarks may result in specific financial penalties for us.Certain contracts may also include incentive payments that can be earned if our activities generate results that meet or exceed agreed-upon performance targets. Marketing Services Our Marketing Services contracts generally take the form of either master service agreements with a term of one to three years, or contracts specifically related to particular projects with terms equal to the duration of the project, typically two to six months.These contracts include standard representations and warranties as well as confidentiality and indemnification obligations and are generally terminable by the customer for any reason.Upon termination, the customer is generally responsible for payment of all work completed to date, plus the cost of any nonrefundable commitments made by us on behalf of the customer.There is significant customer concentration in our Pharmakon business, and the loss or termination of one or more of Pharmakon’s large master service agreements could have a material adverse effect on our business, financial condition or results of operations.Due to the typical size of most of TVG’s contracts, it is unlikely that the loss or termination of any individual TVG contract would have a material adverse effect on our business, financial condition, results of operations or cash flow. Product Commercialization Services In April 2008, we entered into a contract under our product commercialization initiative with Novartis.On April 22, 2009, we announced the termination of this agreement with Novartis.See Note 11 to the condensed consolidated financial statements for additional information relating to the agreement.However we continue to evaluate potential opportunities within this segment on a very selective and opportunistic basis and may pursue additional opportunities in the future to the extent we are able to mitigate certain risks relating to the investment of our resources. Significant Customers Historically, we have experienced a high degree of customer concentration in our businesses.Our two largest customers were Pfizer Inc. and Roche Laboratories Inc., which accounted for approximately 42.0% and 16.5%, respectively, or approximately 58.5% in the aggregate, of our revenue for the year ended December 31, 2009. Marketing Our marketing efforts target established and emerging companies in the biopharmaceutical and life sciences industries.Our marketing efforts are designed to reach the senior sales, marketing, and business development personnel within these companies, with the goal of informing them of the services we offer and the value we can bring to their products.Our tactical plan usually includes advertising in trade publications, direct mail campaigns, presence at industry seminars and conferences and a direct selling effort.We have a dedicated team of business development specialists who work within our business units to identify needs and opportunities within the biopharmaceutical and life sciences industries that we can address. We review possible business opportunities as identified by our business development team and develop a customized strategy and solution for each attractive business opportunity. 7 Table of Contents PDI, Inc. Annual Report on Form 10-K Competition With respect to our Sales Services segment, we compete with our customers’ ability to manage their needs internally.In addition, a small number of providers comprise the market for outsourced pharmaceutical sales teams, and we believe that PDI, inVentiv Health Inc., Innovex Inc. and Publicis Groupe SA combined accounted for the majority of the outsourced sales team market share in the United States in 2009.Our Marketing Services segment operates in a highly fragmented and competitive market. There are modest barriers to entry into the businesses in which we operate and, as the industry continues to evolve, new competitors may emerge. We compete on the basis of such factors as reputation, service quality, management experience, performance record, customer satisfaction, ability to respond to specific customer needs, integration skills and price.Increased competition and/or a decrease in demand for our services may also lead to other forms of competition.While we believe we compete effectively with respect to each of these factors, certain of our competitors are larger than we are and have greater capital, personnel and other resources than we have.Increased competition may lead to pricing pressures and competitive practices that could have a material adverse effect on our market share and our ability to source new business opportunities as well as our business, financial condition and results of operations. Employees As of February 28, 2010, we had approximately 1,200 employees, including approximately 650 full-time employees.Approximately 90% of our employees are field sales representatives and sales managers.We are not party to a collective bargaining agreement with any labor union.We believe our relationship with our employees is generally positive. Available Information Our website address is www.pdi-inc.com.We are not including the information contained on our website as part of, or incorporating such information by reference into, this Form 10-K.We make available free of charge through our website our annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and all amendments to those reports as soon as reasonably practicable after such material is electronically filed with or furnished to the Securities and Exchange Commission (SEC). The public may read and copy any materials we file with the SEC at the SEC’s Public Reference Room at treet, NE, Washington, D.C. 20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330.The SEC maintains an Internet site that contains reports, proxy and information statements, and other information regarding registrants such as us that file electronically with the SEC. The website address is www.sec.gov. Government and Industry Regulation The healthcare sector is heavily regulated by both government and industry. Various laws, regulations and guidelines established by government, industry and professional bodies affect, among other matters, the approval, provision, licensing, labeling, marketing, promotion, price, sale and reimbursement of healthcare services and products, including pharmaceutical products.The federal government has extensive enforcement powers over the activities of pharmaceutical manufacturers, including authority to withdraw product approvals, commence actions to seize and prohibit the sale of unapproved or non-complying products, to halt manufacturing operations that are not in compliance with good manufacturing practices, and to impose or seek injunctions, voluntary recalls, and civil, monetary, and criminal penalties. The Food, Drug and Cosmetic Act, as supplemented by various other statutes, regulates, among other matters, the approval, labeling, advertising, promotion, sale and distribution of drugs, including the practice of providing product samples to physicians. Under this statute, the Food and Drug Administration (FDA) regulates all promotional activities involving prescription drugs.The distribution of pharmaceutical products is also governed by the Prescription Drug Marketing Act (PDMA), which regulates promotional activities at both the federal and state level.The PDMA imposes extensive licensing, personnel record keeping, packaging, quantity, labeling, product handling and facility storage and security requirements intended to prevent the sale of pharmaceutical product samples or other diversions.Under the PDMA and its implementing regulations, states are permitted to require registration of manufacturers and distributors who provide pharmaceutical products even if such manufacturers or distributors have no place of business within the state.States are also permitted to adopt regulations limiting the distribution of product samples to licensed practitioners and require extensive record keeping and labeling of such samples for tracing purposes.The sale or distribution of pharmaceutical products is also governed by the Federal Trade Commission Act. 8 Table of Contents PDI, Inc. Annual Report on Form 10-K Some of the services that we currently perform or that we may provide in the future may also be affected by various guidelines established by industry and professional organizations. For example, ethical guidelines established by the American Medical Association (AMA) govern, among other matters, the receipt by physicians of gifts from health-related entities. These guidelines govern honoraria and other items of economic value that AMA member physicians may receive, directly or indirectly, from pharmaceutical companies. Similar guidelines and policies have been adopted by other professional and industry organizations, such as Pharmaceutical Research and Manufacturers of America, an industry trade group.In addition, the Office of the Inspector General has also issued guidance for pharmaceutical manufacturers and the Accreditation Council for Continuing Medical Education has issued guidelines for providers of continuing medical education. There are also numerous federal and state laws pertaining to healthcare fraud and abuse as well as increased scrutiny regarding the off-label promotion and marketing of pharmaceutical products and devices. In particular, certain federal and state laws prohibit manufacturers, suppliers and providers from offering, giving or receiving kickbacks or other remuneration in connection with ordering or recommending the purchase or rental of healthcare items and services. The federal anti-kickback statute imposes both civil and criminal penalties for, among other things, offering or paying any remuneration to induce someone to refer patients to, or to purchase, lease or order (or arrange for or recommend the purchase, lease or order of) any item or service for which payment may be made by Medicare or other federally-funded state healthcare programs (e.g., Medicaid). This statute also prohibits soliciting or receiving any remuneration in exchange for engaging in any of these activities. The prohibition applies whether the remuneration is provided directly or indirectly, overtly or covertly, in cash or in kind. Violations of the statute can result in numerous sanctions, including criminal fines, imprisonment and exclusion from participation in the Medicare and Medicaid programs.Several states also have referral, fee splitting and other similar laws that may restrict the payment or receipt of remuneration in connection with the purchase or rental of medical equipment and supplies. State laws vary in scope and have been infrequently interpreted by courts and regulatory agencies, but may apply to all healthcare items or services, regardless of whether Medicare or Medicaid funds are involved. ITEM 1A. RISK FACTORS In addition to the other information provided in this Annual Report on Form 10-K, you should carefully consider the following factors in evaluating our business, operations and financial condition.Additional risks and uncertainties not presently known to us, which we currently deem immaterial or that are similar to those faced by other companies in our industry or businesses in general, such as competitive conditions, may also impair our business operations.The occurrence of any of the following risks could have a material adverse effect on our business, financial condition or results of operations. Changes in outsourcing trends in the pharmaceutical and biotechnology industries could materially and adversely affect our business, financial condition and results of operations. Our business depends in large part on demand from the pharmaceutical, biotechnology and healthcare industries for outsourced commercialization services.The practice of many companies in these industries has been to hire outside organizations like PDI to conduct large sales and marketing projects on their behalf.However, companies may elect to perform these services internally for a variety of reasons, including the rate of new product development and FDA approval of those products, the number of sales representatives employed internally in relation to demand, the need to promote new and existing products, and competition from other suppliers.During the past few years, there has been a slow-down in the rate of approval of new products by the FDA and this trend may continue. Additionally, several large pharmaceutical companies have recently made changes to their commercial model by reducing the number of sales representatives employed internally and through outside organizations like PDI.These and other developments within the pharmaceutical industry have resulted in a decrease in the market for outsourced sales and marketing services during the last few years, and there can be no assurances regarding the timing or extent of any reversal of these trends.If the pharmaceutical and life sciences industries reduce their tendency to outsource these projects, our business and results of operations could be materially and adversely affected. If companies in the life sciences industries significantly reduce their promotional, marketing and sales expenditures or significantly reduce or eliminate the role of pharmaceutical sales representatives in the promotion of their products, our business and results of operations would be materially and adversely affected. Our revenues depend on promotional, marketing and sales expenditures by companies in the life sciences industries, including the pharmaceutical and biotechnology industries.Promotional, marketing and sales expenditures by pharmaceutical manufacturers have in the past been, and could in the future be, negatively impacted by, among other things, governmental reform or private market initiatives intended to reduce the cost of pharmaceutical products or by governmental, medical association or pharmaceutical industry initiatives designed to regulate the manner in which pharmaceutical manufacturers promote their products as well as the high level of patent expiration and related introduction of generic versions of branded medicine within the industry.Furthermore, the trend in the life sciences industries toward consolidation may result in a reduction in overall sales and marketing expenditures and, potentially, a reduction in the use of outsourced sales and marketing services providers.This reduction in demand for outsourced pharmaceutical sales and marketing services could be further exacerbated by the current economic and financial crisis occurring in the United States and worldwide.If companies in the life sciences industries significantly reduce their promotional, marketing and sales expenditures or significantly reduce or eliminate the role of pharmaceutical sales representatives in the promotion of their products, our business and results of operations would be materially and adversely affected. 9 Table of Contents PDI, Inc. Annual Report on Form 10-K Our service contracts are generally short-term agreements and are cancelable at any time, which may result in lost revenue and additional costs and expenses. Our service contracts are generally for a term of one to two years (certain of our operating entities have contracts of shorter duration) and many may be terminated by the customer at any time for any reason.In addition, many of our customers may internalize the contracted sales teams we provide under the terms of the contract or otherwise significantly reduce the number of representatives we deploy on their behalf.The early termination or significant reduction of a contract by one of our customers not only results in lost revenue, but also typically causes us to incur additional costs and expenses, such as termination expenses relating to excess employee capacity.All of our sales representatives are employees rather than independent contractors. Accordingly, when a contract is significantly reduced or terminated, unless we can immediately transfer the related sales force to a new program, if permitted under the contract, we must either continue to compensate those employees, without realizing any related revenue, or terminate their employment. If we terminate their employment, we may incur significant expenses relating to their termination.The loss, termination or significant reduction of a large contract or the loss of multiple contracts could have a material adverse effect on our business and results of operations. The majority of our revenue is derived from a very limited number of customers, the loss of any one of which could materially and adversely affect our business, financial condition and results of operations. Our revenue and profitability depend to a great extent on our relationships with a very limited number of large pharmaceutical companies. As of December 31, 2009, our two largest customers accounted for approximately 42.0% and 16.5%, or a total of 58.5%, of our service revenue for 2009.As of December 31, 2008, our three largest customers accounted for approximately 28.2%, 13.6%, and 10.7%, respectively, or approximately 52.5% in the aggregate, of our revenue for 2008.We believe that we may experience an even higher degree of customer concentration during 2010 and this trend may continue beyond 2010 in light of continued consolidation within the pharmaceutical industry. In order to increase our revenues, we will need to attract additional significant customers on an ongoing basis.Our failure to attract a sufficient number of such customers during a particular period, or our inability to replace the loss of or significant reduction in business from a major customer would have a material adverse effect on our business, financial condition and results of operations.For example, during 2006 and 2007, we announced the termination and expiration of a number of significant service contracts.In addition, another customer terminated a significant sales force program effective September 30, 2008 due to generic competition.This sales force program accounted for 9.5% of our revenue during 2008. We incurred substantial losses in connection with our recently terminated promotional agreement under ourproduct commercialization initiative, and if we are unable to generate sufficient revenue from any future product commercialization or other similar opportunities that we may pursue, our business, financial condition, results of operations and cash flows could be materially and adversely affected. Effective April 22, 2009, we and Novartis mutually agreed to terminate the promotional agreement that was entered into in April 2008 in connection with our product commercialization initiative.During the term of this promotion agreement, we incurred significant expenses in connection with implementing and maintaining the program while required product sales levels necessary to receive revenue under the agreement were never achieved, and therefore we did not generate any revenue from this agreement during its term. While we are not actively engaged in any additional product commercialization opportunities at this time, we continue to evaluate potential opportunities on a very selective and opportunistic basis.To the extent we enter into any arrangements in the future in which all or a portion of our anticipated revenue is based on sales of the product, there can be no assurance that our promotional activities will generate sufficient product sales for these types of arrangements to be profitable for us and our business, financial condition, results of operations and cash flows could be materially and adversely affected.In addition, there are a number of factors that could negatively impact product sales during the term of a sales force promotional program, many of which are beyond our control, including the level of promotional response to the product,withdrawal of the product from the market, the launch of a therapeutically equivalent generic version of the product, the introduction of a competing product, loss of managed care covered lives, a significant disruption in the manufacture or supply of the product as well as other significant events that could affect sales of the product or the prescription market for the product. 10 Table of Contents PDI, Inc. Annual Report on Form 10-K If we do not meet performance goals established in our incentive-based and revenue-sharing arrangements with customers, our revenue could be materially and adversely affected. We have entered into a number of incentive-based arrangements with our pharmaceutical company customers. Under incentive-based arrangements, we are typically paid a lower fixed fee and, in addition, have an opportunity to earn additional compensation upon achieving specific performance metrics with respect to the products being detailed.Typically, these performance metrics relate to targeted sales or prescription volumes, sales force performance metrics or a combination thereof.In addition, we have entered into and may in the future enter into revenue sharing arrangements with customers.Under revenue sharing arrangements, we are typically paid a fixed fee covering all or a portion of our direct costs with our remaining compensation based on the market performance of the products being promoted by us, usually expressed as a percentage of product sales.These incentive-based and revenue sharing arrangements transfer some or most of the market risk from our customers to us. In addition, these arrangements can result in variability in revenue and earnings due to seasonality of product usage, changes in market share, new product introductions (including the introduction of competing generic products into the market), overall promotional efforts and other market related factors.If we are unable to meet the performance goals established in our incentive-based arrangements or the expected product market performance goals in our revenue sharing arrangements, our revenue could be materially and adversely affected Additionally, certain of our service contracts may contain penalty provisions pursuant to which our fixed fees may be significantly reduced if we do not meet certain minimum performance metrics, which may include number and timing of sales calls, physician reach, territory vacancies and/or sales representative turnover. Our industry is highly competitive and our failure to address competitive developments promptly will limit our ability to retain and increase our market share. Our primary competitors for sales and marketing services include in-house sales and marketing departments of pharmaceutical companies, other CSOs and providers of marketing and related services, including marketing research providers.There are relatively few barriers to entry in the businesses in which we compete and, as the industry continues to evolve, new competitors are likely to emerge. Most of our current and potential competitors are larger than we are and have substantially greater capital, personnel and other resources than we have and certain of our competitors currently offer a broader range of personal and non-personal promotional and other related commercialization services than we do.Our inability to continue to remain competitive with respect to the range of service offerings that we can provide companies within the pharmaceutical industry or any other factors that result inincreased competition may lead to pricing pressures that could have a material adverse effect on our market share and our ability to source new business opportunities as well as our business and results of operations. We may require additional funds in order to implement our business model, which we may be unable to obtain on favorable terms, if at all. We may require additional funds in order to pursue certain business opportunities or meet future operating requirements, develop incremental marketing and sales capabilities; and/or acquire other services businesses.We may seek additional funding through public or private equity or debt financing or other arrangements with collaborative partners.Our ability to secure any future debt financing on favorable terms or at all may be materially and adversely affected by the current credit market turmoil.In addition, any debt financing arrangements that we enter into may require us to comply with specified financial ratios, including ratios regarding interest coverage, total leverage, senior secured leverage and fixed charge coverage.Our ability to comply with these ratios may be affected by events beyond our control.If we raise additional funds by issuing equity securities, further dilution to existing stockholders may result.As a condition to providing us with additional funds, future investors may demand, and may be granted, rights superior to those of existing stockholders.We cannot be certain; however, that additional financing will be available from any of these sources or, if available, will be available on acceptable or affordable terms.If adequate additional funds are not available, we may be required to delay, reduce the scope of, or eliminate one or more of our strategic initiatives. Due to the expiration and termination of several significant contracts during 2006, 2007 and 2008, our historical revenue and results of operations cannot be relied upon as representative of the revenue and results of operations that we may achieve in 2010 and future periods. 11 Table of Contents PDI, Inc. Annual Report on Form 10-K As noted above, during 2006 and the first half of 2007, we experienced the expiration and termination of several significant contracts which accounted for an aggregate of approximately $150.9 million of revenue during 2006 and $15.9 million of revenue during 2007.In addition, another significant sales force program was terminated in 2008 which accounted for approximately $10.7 million of revenue during 2008.Unless and until we generate sufficient new business to offset the loss of these contracts, our financial results for these previous periods will not be duplicated in future periods, and future revenue and cash flows from operations will be significantly less than in previous periods. The current worldwide economic and financial crisis may have a material and adverse effect on our business, financial condition and results of operations. The current global financial crisis involves, among other things, significant reductions in available capital and liquidity from banks and other providers of credit, substantial reductions and/or fluctuations in equity and currency values worldwide.Sustained downturns in the economy generally affect the markets in which we operate.If our customers’ access to capital or willingness to make expenditures is curtailed as a result of the current economic and financial crisis, the demand for our services may decrease and our business, financial condition and results of operations could be materially and adversely affected.For example, certain customers within our Marketing Services segment delayed the implementation or reduced the scope of a number of marketing initiatives during 2009.In addition, economic conditions could affect the financial strength of our vendors and their ability to fulfill their commitments to us, and could also affect the financial strength of our customers and our ability to collect accounts receivable.Recent disruptions in the credit markets may also negatively impact our ability to obtain additional sources of financing.The potential effects of the current economic and financial crisis are difficult to forecast and mitigate and are likely to continue to have a significant adverse impact on our customers, vendors and our business for the next several years. Our liquidity, business and financial condition could be materially and adversely affected if the financial institutions which hold our funds fail. We have substantial funds held in bank deposits, money market funds and other accounts at certain financial institutions.A significant portion of the funds held in these accounts exceeds the Federal Deposit Insurance Corporation’s insurance limits.If any of the financial institutions where we have deposited funds were to fail, we may lose some or all of our deposited funds that exceed the insurance coverage limit. Such a loss would have a material and adverse effect on our liquidity, business and financial condition. Our business may suffer if we fail to attract and retain qualified sales representatives. The success and growth of our business depends in large part on our ability to attract and retain qualified pharmaceutical sales representatives.There is intense competition for pharmaceutical sales representatives from CSOs and pharmaceutical companies.In addition, in certain instances, we offer customers the option to permanently hire our sales representatives, and on occasion, our customers have hired the sales representatives that we trained to detail their products. We cannot assure you that we will continue to attract and retain qualified personnel.If we cannot attract and retain qualified sales personnel, we will not be able to maintain or expand our Sales Services business and our ability to perform under our existing sales force contracts will be impaired. Product liability claims could harm our business, and result in substantial penalties. We could face substantial product liability claims in the event any of the pharmaceutical or other products we have previously marketed or market now or may in the future market is alleged to cause negative reactions or adverse side effects or in the event any of these products causes injury, is alleged to be unsuitable for its intended purpose or is alleged to be otherwise defective.For example, in the past we were named as a defendant in numerous lawsuits as a result of our detailing of Baycolâ on behalf of Bayer Corporation (Bayer).Product liability claims, regardless of their merits, could be costly and divert management’s attention from our business operations; could adversely affect our reputation and the demand for our services; and could result in substantial civil, criminal, or other sanctions.Additionally, such litigation may incur investigation or enforcement action by the FDA, Department of Justice, state agencies, or other legal authorities, and may result in substantial civil, criminal, or other sanctions.Any action against us, even if we successfully defend against it, could have a material adverse effect on our business and results of operations.While we rely on contractual indemnification provisions with our customers to protect us against certain product liability related claims, we cannot assure you that these provisions will be fully enforceable or that they will provide adequate protection against claims intended to be covered.We currently have product liability insurance in the aggregate amount of $5.0 million but cannot ensure that our insurance will be sufficient to cover fully all potential claims.Also, adequate insurance coverage might not be available in the future at acceptable costs, if at all. 12 Table of Contents PDI, Inc. Annual Report on Form 10-K If we do not increase our revenues and successfully manage the size of our operations, our business, financial condition and results of operations could be materially and adversely affected. The majority of our operating expenses are personnel-related costs such as employee compensation and benefits as well as the cost of infrastructure to support our operations, including facility space and equipment.During 2009, we instituted a number of cost-saving initiatives, including a reduction in employee headcount.In addition, we are currently seeking to sublet unused office space in our Saddle River, New Jersey and Dresher, Pennsylvania facilities, although there is no guarantee that we will be able to successfully sublet this unused office space, particularly in light of the current economic and financial crisis.If we are unable to achieve revenue growth in the future or fail to adjust our cost infrastructure to the appropriate level to support our revenues, our business, financial condition and results of operations could be materially and adversely affected. Our business may suffer if we are unable to hire and retain key management personnel to fill critical vacancies. The success of our business also depends on our ability to attract and retain qualified senior management who are in high demand and who often have competitive employment options. Our failure to attract and retain qualified individuals could have a material adverse effect on our business, financial condition and results of operations. Changes in governmental regulation could negatively impact our business operations and increase our costs. The pharmaceutical and life sciences industries are subject to a high degree of governmental regulation.Significant changes in these regulations affecting the services we provide, including pharmaceutical product promotional and marketing research services and physician interaction programs, could result in the imposition of additional restrictions on these types of activities, additional costs to us in providing these services to our customers or otherwise negatively impact our business operations.Changes in governmental regulations mandating price controls and limitations on patient access to our customers’ products could also reduce, eliminate or otherwise negatively impact our customers’ utilization of our sales and marketing services. In addition, potential healthcare reform legislation currently under consideration by the U.S. Congress could significantly increase our costs in providing healthcare benefits to our employees, including a possible mandate requiring that certain benefits be provided to our part-time employees. Our failure, or that of our customers, to comply with applicable healthcare regulations could limit, prohibit or otherwise adversely impact our business activities and could result in substantial penalties. Various laws, regulations and guidelines established by government, industry and professional bodies affect, among other matters, the provision, licensing, labeling, marketing, promotion, sale and distribution of healthcare services and products, including pharmaceutical products.The healthcare industry also is regulated by various federal and state laws pertaining to healthcare fraud and abuse, including prohibitions on the payment or acceptance of kickbacks or other remuneration in return for the purchase or lease of products that are paid for by Medicare or Medicaid. Violations of these regulations may incur investigation or enforcement action by the FDA, Department of Justice, state agencies, or other legal authorities, and may result in substantial civil, criminal, or other sanctions.Sanctions for violating the fraud and abuse laws also may include possible exclusion from Medicare, Medicaid and other federal or state healthcare programs.Additionally, violations of these regulations could result in litigation which could result in substantial civil, criminal, or other sanctions.Further, violations of these regulations may, among other things, limit or prohibit our or our customers’ current or business activities, subject us or our customers to adverse publicity, and increase the cost of regulatory compliance.Sanctions for violating these laws include civil and criminal fines and penalties and possible exclusion from Medicare, Medicaid and other federal or state healthcare programs. Although we believe our current business arrangements do not violate these laws, we cannot assure you that our business practices will not be challenged under these laws in the future or that a challenge would not have a material adverse effect on our business, financial condition or results of operations, even if we successfully defend against such claims.While we rely on contractual indemnification provisions with our customers to protect us against certain claims, we cannot assure you that these provisions will be fully enforceable or that they will provide adequate protection against claims intended to be covered. We have and may continue to experience additional impairment charges of our goodwill and other intangible assets. We are required to evaluate goodwill for impairment at least annually, and between annual tests if events or circumstances warrant such a test.These events or circumstances could include a significant long-term adverse change in the business climate, poor indicators of operating performance or a sale or disposition of a significant portion of a reporting unit.We test goodwill for impairment at the reporting unit level, which is one level below our operating segments.Goodwill has been assigned to the reporting units to which the value of the goodwill relates.We currently have five reporting units; however, only one reporting unit, Pharmakon, includes goodwill.If we determine that the fair value is less than the carrying value, an impairment loss will be recorded in our statement of operations.The determination of fair value is a highly subjective exercise and can produce significantly different results based on the assumptions used and methodologies employed.If our projected long-term sales growth rate, profit margins or terminal growth rate are considerably lower and/or the assumed weighted-average cost of capital is considerably higher, future testing may indicate impairment and we would have to record a non-cash goodwill impairment loss in our statement of operations. During the year ended December 31, 2009, we recorded an impairment charge of $18.1 million related to goodwill and other intangible assets. See Note 6, Goodwill and Other Intangible Assets, in Part II – “Financial Statements and Supplementary Data” for further information. 13 Table of Contents PDI, Inc. Annual Report on Form 10-K If our insurance and self-insurance reserves are insufficient to cover our future liabilities for workers compensation, automobile and general liability and employee health care benefits, our business,financial condition and results of operations could be materially and adversely affected. We use a combination of insurance and self-insurance to provide for potential liabilities for workers’ compensation, automobile and general liability and employee health care benefits.Although we have reserved for these liabilities not covered by third-party insurance, our reserves are based on estimates developed using actuarial data as well as historical trends.Any projection of these losses is subject to a high degree of variability and we may not be able to accurately predict the number or value of the claims that occur in the future.In the event that our actual liability exceeds our reserves for any given period or if we are unable to control rapidly increasing health care costs, our business, financial condition and results of operations could be materially and adversely affected. If our information technology and communications systems fail or we experience a significant interruption in their operation, our reputation, business and results of operations could be materially and adversely affected. The efficient operation of our business is dependent on our information technology and communications systems.The failure of these systems to operate as anticipated could disrupt our business and result in decreased revenue and increased overhead costs.In addition, we do not have complete redundancy for all of our systems and our disaster recovery planning cannot account for all eventualities.Our information technology and communications systems, including the information technology systems and services that are maintained by third party vendors, are vulnerable to damage or interruption from natural disasters, fire, terrorist attacks, malicious attacks by computer viruses or hackers, power loss or failure of computer systems, Internet, telecommunications or data networks.If these systems or services become unavailable or suffer a security breach, we may expend significant resources to address these problems, and our reputation, business and results of operations could be materially and adversely affected. If we incur problems with any of our third party service providers, our business operations could be adversely affected. We have historically relied on outside vendors for a variety of services and functions significant to our businesses.In the event one or more of our vendors ceases operations, terminates its service contract or otherwise fails to perform its obligations to us in a timely and efficient manner, we may be unable to replace these vendors on a timely basis at comparable prices, which could adversely affect our ability to satisfy our contractual obligations to our customers or otherwise meet business objectives and could lead to increases in our cost structure. If we are unable to successfully sublet unused office space, our financial condition and cash flows could be materially and adversely affected. During the fourth quarter of 2009, we exited our Saddle River, New Jersey facility and relocated our corporate headquarters to a smaller, less costly and more strategically located office space in Parsippany, New Jersey.We are currently seeking to sublease our third floor office space, approximately 47,000 square feet, in Saddle River, New Jersey.At December 31, 2009, we had future minimum lease payments associated with the Saddle River, New Jersey facility totaling $14.2 million offset by future minimum sublease rental income totaling $5.7 million.Additionally, we are currently seeking to sublease approximately 22,100 square feet of unused space at our Dresher, Pennsylvania facility.There can be no assurance, however, that we will be able to successfully sublet any or all of our unused office space, on favorable terms or at all, particularly in light of the current economic conditions.The recognition of these charges requires estimates and judgments regarding lease termination costs and other exit costs when these actions take place.Actual results may vary from these estimates. 14 Table of Contents PDI, Inc. Annual Report on Form 10-K We may make acquisitions in the future which may lead to disruptions to our ongoing business. Historically, we have made a number of acquisitions, and we may pursue new acquisition opportunities in the future.If we are unable to successfully integrate an acquired company, the acquisition could lead to disruptions to our business.The success of an acquisition will depend upon, among other things, our ability to: · assimilate the operations and services or products of the acquired company; · integrate new personnel associated with the acquisition; · retain and motivate key employees; · retain customers; and · minimize the diversion of management’s attention from other business concerns. In the event that the operations of an acquired business do not meet our performance expectations, we may have to restructure the acquired business or write-off the value of some or all of the assets of the acquired business, including goodwill and other intangible assets identified at time of acquisition. In addition, the current market for acquisition targets in our industry is extremely competitive, and there can be no assurance that we will be able to successfully identify, bid for and complete acquisitions necessary or desirable to achieve our goals. Our quarterly revenues and operating results may vary, which may cause the price of our common stock to fluctuate. Our quarterly operating results may vary as a result of a number of factors, including: · the commencement, delay, cancellation or completion of sales and marketing programs; · regulatory developments; · uncertainty about when, if at all, revenue from any product commercialization arrangements and/or other incentive-based arrangements with our customers will be recognized; · mix of services provided and/or mix of programs during the period; · timing and amount of expenses for implementing new programs and accuracy of estimates of resources required for ongoing programs; · timing and integration of any acquisitions; · changes in regulations related to pharmaceutical companies; and · general economic conditions, including the current economic and financial crisis. In addition, in the case of revenue related to service contracts, we recognize revenue as services are performed, while program costs, other than training costs, are expensed as incurred.For all contracts, training costs are deferred and amortized on a straight-line basis over the shorter of the life of the contract to which they relate or 12 months.As a result, during the first two to three months of a new contract, we may incur substantial expenses associated with implementing that new program without recognizing any revenue under that contract.This could have a material adverse impact on our operating results and the price of our common stock for the quarters in which these expenses are incurred.For these and other reasons, we believe that quarterly comparisons of our financial results are not necessarily meaningful and should not be relied upon as an indication of future performance. Fluctuations in quarterly results could materially and adversely affect the market price of our common stock in a manner unrelated to our long-term operating performance. Our stock price is volatile and could be further affected by events not within our control, and an investment in our common stock could suffer a decline in value. The market for our common stock is volatile.During 2009, our stock traded at a low of $2.80 and a high of $6.25.In 2008, our stock traded at a low of $3.10 and a high of $9.40.The trading price of our common stock has been and will continue to be subject to: · volatility in the trading markets generally, including volatility associated with the current economic and financial crisis in the United States and worldwide; · significant fluctuations in our quarterly operating results; · significant changes in our cash and cash equivalent reserves; · announcements regarding our business or the business of our competitors; · strategic actions by us or our competitors, such as acquisitions or restructurings; · industry and/orregulatory developments; · changes in revenue mix; · changes in revenue and revenue growth rates for us and for our industry as a whole; 15 Table of Contents PDI, Inc. Annual Report on Form 10-K · changes in accounting standards, policies, guidance, interpretations or principles; and · statements or changes in opinions, ratings or earnings estimates made by brokerage firms or industry analysts relating to the markets in which we operate or expect to operate. Our controlling stockholder continues to have effective control of us, which could delay or prevent a change in corporate control that may otherwise be beneficial to our stockholders. John P. Dugan, our chairman, beneficially owns approximately 34% of our outstanding common stock.As a result, Mr. Dugan is able to exercise substantial control over the election of all of our directors and to determine the outcome of most corporate actions requiring stockholder approval, including a merger with or into another company, the sale of all or substantially all of our assets and amendments to our certificate of incorporation.This ownership concentration will limit our stockholders’ ability to influence corporate matters and, as a result, we may take actions that other stockholders do not view as beneficial, which may adversely affect the market price of our common stock. We have anti-takeover defenses that could delay or prevent an acquisition and could adversely affect the price of our common stock. Our certificate of incorporation and bylaws include provisions, such as providing for three classes of directors, which may make it more difficult to remove our directors and management and may adversely affect the price of our common stock. In addition, our certificate of incorporation authorizes the issuance of "blank check" preferred stock.This provision could have the effect of delaying, deterring or preventing a future takeover or a change in control, unless the takeover or change in control is approved by our board of directors.We are also subject to laws that may have a similar effect. For example, section 203 of the General Corporation Law of the State of Delaware prohibits us from engaging in a business combination with an interested stockholder for a period of three years from the date the person became an interested stockholder unless certain conditions are met.As a result of the foregoing, it will be difficult for another company to acquire us and, therefore, could limit the price that possible investors might be willing to pay in the future for shares of our common stock. In addition, the rights of our common stockholders will be subject to, and may be adversely affected by, the rights of holders of any class or series of preferred stock that may be issued in the future. ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES Our corporate headquarters are located in, and our Sales Services and PC Services segments are operated out of Parsippany, New Jersey where we lease approximately 23,000 square feet.The lease runs through June 30, 2017.We also lease approximately 84,000 square feet of office space in Saddle River, New Jersey (our former corporate headquarters), which lease terminates in January 2016 and is cancellable on June 30, 2015.We have entered into two subleases for a combined total of approximately 37,000 square feet at our Saddle River facility which run for the remaining term of our lease.TVG operates out of a 38,000 square foot facility in Dresher, Pennsylvania under a lease that runs for a term of approximately 12 years, which began in December 2004.Our Marketing Services business unit, TVG, entered into two subleases in August and October of 2007, each for terms of five years, and are approximately 3,000 and 4,900 square feet, respectively.Our Marketing Services business unit, Pharmakon, operates out of a 6,700 square foot facility in Schaumburg, Illinois under a lease that expires in February 2015.We believe that our current facilities are adequate for our current and foreseeable operations and that suitable additional space will be available if needed. We are seeking to sublease approximately 22,100 square feet and approximately 47,000 square feet of unused office space at our Dresher and Saddle River locations, respectively. There can be no assurance, however, that we will be able to successfully sublet unused office space, on favorable terms or at all, particularly in light of current economic conditions. ITEM 3. LEGAL PROCEEDINGS Bayer-Baycol Litigation We were named as a defendant in numerous lawsuits, including two class action matters, alleging claims arising from the use of Baycol, a prescription cholesterol-lowering medication.Baycol was distributed, promoted and sold by Bayer in the United States until early August 2001, at which time Bayer voluntarily withdrew Baycol from the U.S. market.Bayer had retained certain companies, such as us, to provide detailing services on its behalf pursuant to contract sales force agreements.In February 2003, we entered into a joint defense and indemnification agreement with Bayer, pursuant to which Bayer has agreed to assume substantially all of our defense costs in pending and prospective proceedings and to indemnify us in these lawsuits, subject to certain limited exceptions.We did not incur any costs or expenses relating to these matters during the years ended December 31, 2009, 2008 and 2007.In July 2009, the final Baycol lawsuit in which we were named as a defendant was dismissed, and as of December 31, 2009, there were no pending Baycol-related claims against us. 16 Table of Contents PDI, Inc. Annual Report on Form 10-K Other Legal Proceedings We are currently a party to other legal proceedings incidental to our business.As required, we have accrued our estimate of the probable costs for the resolution of these claims. While management currently believes that the ultimate outcome of these proceedings, individually and in the aggregate, will not have a material adverse effect on our business, financial condition, results of operations or cash flow, litigation is subject to inherent uncertainties.Were we to settle a proceeding for a material amount or were an unfavorable ruling to occur, there exists the possibility of a material adverse impact on our business, financial condition or results of operations.Legal fees are expensed as incurred. ITEM 4. RESERVED PART II ITEM 5. MARKET FOR OUR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock is traded on the Nasdaq Global Market under the symbol “PDII.”The price range per share of common stock presented below represents the highest and lowest sales price for our common stock on the Nasdaq Global Market for the last two years by quarter: HIGH LOW HIGH LOW First quarter $ Second quarter $ Third quarter $ Fourth quarter $ Holders We had 324 stockholders of record as of March 1, 2010.Not reflected in the number of record holders are persons who beneficially own shares of common stock held in nominee or street name. Dividends We have not declared any cash dividends and do not intend to declare or pay any cash dividends in the foreseeable future.Future earnings, if any, will be used to finance the future operation and growth of our business. Securities Authorized For Issuance under Equity Compensation Plans We have in effect a number of stock-based incentive and benefit programs designed to attract and retain qualified directors, executives and management personnel.All equity compensation plans have been approved by security holders.The following table sets forth certain information with respect to our equity compensation plans as of December 31, 2009: 17 Table of Contents PDI, Inc. Annual Report on Form 10-K Equity Compensation Plan Information Year Ended December 31, 2009 Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (a) (b) (c) Equity compensation plans approved by security holders (2004 Stock Award and Incentive Plan, 2000 Omnibus Incentive Compensation Plan, and 1998 Stock Option Plan) $ Equity compensation plans not approved by security holders - - - Total $ Issuer Purchases of Equity Securities From time-to-time, we repurchase our common stock on the open market or in privately negotiated transactions or both.On November 7, 2006, we announced that our Board of Directors authorized us to repurchase up to one million shares of our common stock, none of which have been repurchased.We did not repurchase any shares of our common stock on the open market during the years ended December 31, 2009, 2008 or 2007.Any future repurchases of shares will be made from available cash. Comparative Stock Performance Graph The graph below compares the yearly percentage change in the cumulative total stockholder return on our common stock, based on the market price of our common stock, with the total return of companies included within the Nasdaq Composite Index and the Nasdaq Biotech Index (NDQBTI) for the period commencing December 31, 2004 through December 31, 2009.The calculation of total cumulative return assumes a $100 investment in our common stock and the Nasdaq Composite Index on December 31, 2004, and the reinvestment of all dividends. ITEM 6. SELECTED FINANCIAL DATA The selected financial data set forth below should be read in conjunction with "Management's Discussion and Analysis of Financial Condition and Results of Operations" and our consolidated financial statements and related notes appearing elsewhere in this Form 10-K.The operations data for the years ended December 31, 2009, 2008, and 2007 and the balance sheet data at December 31, 2009 and 2008 are derived from our audited consolidated financial statements appearing elsewhere in this Form 10-K.The operations data for the years ended December 31, 2006 and 2005 and the balance sheet data at December 31, 2007, 2006 and 2005 are derived from our audited consolidated financial statements that are not included in this Form 10-K.The historical results are not necessarily indicative of the results to be expected in any future period.No cash dividends have been declared for any period. 18 Table of Contents PDI, Inc. Annual Report on Form 10-K (in thousands, except per share data) Continuing operations data: Total revenues, net $ Gross profit 4,513 Operating expenses 48,739 40,917 45,853 49,931 65,064 Asset impairment 18,118 23 42 - 6,178 Total operating expenses (Loss) income from continuing operations $ ) $ ) $ ) $ $ ) Per share data from continuing operations: (Loss) income per share of common stock Basic $ ) $ ) $ ) $ $ ) Diluted $ ) $ ) $ ) $ $ ) Weighted average number of shares outstanding: Basic Diluted Balance sheet data: Cash and short-term investments $ Working capital Total assets Total long-term debt - Stockholders' equity Includes $8.7 million in facilities realignment costs.See Note 16, Facilities Realignment, to the consolidated financial statements for additional details. Represents $18.1 million in non-cash charges for the impairment of goodwill and intangible assets related to our Pharmakon business unit.See Note 6, Goodwill and Other Intangible Assets, to the consolidated financial statements for additional details. Includes $10.3 million in charges related to an accrued contract loss.See Note 11, Product Commercialization Contract, to the consolidated financial statements for additional details. Includes $1.2 million in charges for executive severance costs and $0.1 million in facilities realignment costs.See Notes 15, Executive Severance, and Note 16, Facilities Realignment, to the consolidated financial statements for additional details. Includes $1.0 million in charges for facilities realignment costs.See Note 16, Facilities Realignment, to the consolidated financial statements for additional details. Includes $4.0 million in credits to legal expense related to the settlement of certain litigation matters and $2.0 million in charges for facilities realignment costs. Includes $5.7 million for executive severance costs and $2.4 million for facilities realignment costs. Asset impairment charges include a $3.3 million non-cash charge for the impairment of the goodwill associated with the Shared Sales Teams business unit; and a $2.8 million non-cash charge for the impairment of the Siebel sales force automation platform. 19 Table of Contents PDI, Inc. Annual Report on Form 10-K (continued) ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following Management’s Discussion and Analysis of Financial Condition and Results of Operations should be read in conjunction with our consolidated financial statements and the related notes appearing elsewhere in this Form 10-K. OVERVIEW We are a leading provider of outsourced promotional services in the United States to pharmaceutical companies.Additionally, we provide marketing research and physician interaction programs to the same customer base.Our services offer customers a range of promotional options for the commercialization of their products throughout those products’ lifecycles, from development through maturity. Our business depends in large part on demand from the pharmaceutical and healthcare industries for outsourced sales and marketing services.In recent years, this demand has been adversely impacted by certain industry-wide factors affecting pharmaceutical companies, including, among other things, pressures on pricing and access, successful challenges to intellectual property rights (including the introduction of competitive generic products), a strict regulatory environment and decreased pipeline productivity.Recently, there has been a slow-down in the rate of approval of new products by the FDA and this trend may continue.Additionally, a number of pharmaceutical companies have recently made changes to their commercial models by reducing the number of sales representatives employed internally and through outside organizations like PDI.A very significant portion of our revenue is derived from our sales force arrangements with large pharmaceutical companies, and we have therefore been significantly impacted by cost control measures implemented by these companies, including a substantial reduction in the number of sales representatives deployed.These trends culminated in the expiration or termination of a number of our significant sales force contracts during the past three years, which resulted in a significant decrease in our revenue.This reduction in demand for outsourced pharmaceutical sales and marketing services has been further exacerbated by the recent economic and financial crisis occurring worldwide.For example, during 2008 and 2009, certain Marketing Services customers delayed the implementation or reduced the scope of a number of marketing initiatives.In addition, we continue to experience a high degree of customer concentration, and this trend may continue as a result of recent and continuing consolidation within the pharmaceutical industry.If companies in the life sciences industries significantly reduce their promotional, marketing and sales expenditures or significantly reduce or eliminate the role of pharmaceutical sales representatives in the promotion of their products, our business, financial condition and results of operations would be materially and adversely affected. While we recognize that there is currently significant volatility in the markets in which we provide services, we believe there are opportunities for growth of our Sales Services and Marketing Services businesses, which provide our pharmaceutical company customers with the flexibility to successfully respond to a constantly changing market and a means of controlling costs through promotional outsourcing partnerships.In particular, we believe that the significant reduction in the number of pharmaceutical sales representatives within the industry during the past few years is placing increasing demands on our customers’ product portfolios and therefore we expect the market share penetration of outsourced sales organizations to increase in order to address these needs.We have recently intensified our focus on strengthening all aspects of the core outsourced pharmaceutical sales teams business that we believe will most favorably position PDI as the best-in-class outsourced promotional services organization in the United States.In addition, we also continue to focus on enhancing our commercialization capabilities by aggressively promoting and broadening the depth of the value-added service offerings of our existing Marketing Services segment. DESCRIPTION OF REPORTING SEGMENTS For the year ended December 31, 2009, our three reporting segments were as follows: ¨ Sales Services, which is comprised of the following business units: · Dedicated Sales Teams; and · Shared Sales Teams. ¨ Marketing Services, which is comprised of the following business units: · Pharmakon; and · TVG Marketing Research and Consulting (TVG). ¨ Product Commercialization Services (PC Services). Selected financial information for each of these segments is contained in Note 19, Segment Information, to the consolidated financial statements and in the discussion under “Consolidated Results of Operations.” 20 Table of Contents PDI, Inc. Annual Report on Form 10-K (continued) CRITICAL ACCOUNTING POLICIES We prepare our financial statements in accordance with U.S. generally accepted accounting principles (GAAP).The preparation of financial statements and related disclosures in conformity with GAAP requires management to make judgments, estimates and assumptions at a specific point in time that affect the amounts reported in the consolidated financial statements and disclosed in the accompanying notes.These assumptions and estimates are inherently uncertain.Outlined below are accounting policies, which are important to our financial position and results of operations, and require the most significant judgments on the part of our management in their application. Some of those judgments can be subjective and complex.Management’s estimates are based on historical experience, information from third-party professionals, facts and circumstances available at the time and various other assumptions that are believed to be reasonable.Actual results could differ from those estimates.Additionally, changes in estimates could have a material impact on our consolidated results of operations in any one period.For a summary of all of our significant accounting policies, including the accounting policies discussed below, see Note 1, Nature of Business and Significant Account Policies, to our consolidated financial statements. Revenue and Cost of Services We recognize revenue from services rendered when the following four revenue recognition criteria are met:persuasive evidence of an arrangement exists; services have been rendered; the selling price is fixed or determinable; and collectability is reasonably assured.Many of the product detailing contracts allow for additional periodic incentive fees to be earned if certain performance benchmarks have been attained. Revenue under pharmaceutical detailing contracts is generally based on the number of physician details made or the number of sales representatives utilized.With respect to risk-based contracts, all or a portion of revenues earned are based on contractually defined percentages of either product revenues or the market value of prescriptions written and filled in a given period.These contracts are generally for terms of one to two years and may be renewed or extended.The majority of these contracts, however, are terminable by the customer for any reason upon 30 to 90 days’ notice.Certain contracts provide for termination payments if the customer terminates the agreement without cause.Typically, however, these penalties do not offset the revenue we could have earned under the contract or the costs we may incur as a result of its termination. Revenue earned from incentive fees is recognized in the period earned and when we are reasonably assured that payment will be made.Under performance based contracts, revenue is recognized when the performance criteria has been achieved.Many contracts also stipulate penalties if agreed upon performance benchmarks have not been met.Revenue is recognized net of any potential penalties until the performance criteria relating to the penalties have been achieved.Commission based revenue is recognized when performance is completed.Revenue from recruiting and hiring contracts is recognized at the time the candidate begins full-time employment less a provision for sales allowances based on contractual commitments and historical experience. The loss or termination of a large pharmaceutical detailing contract or the loss of multiple contracts could have a material adverse effect on our business, financial condition or results of operations.Historically, we have derived a significant portion of service revenue from a limited number of customers.Concentration of business in the pharmaceutical services industry is common and the industry continues to consolidate.As a result, we are likely to continue to experience significant customer concentration in future periods.For the year ended December 31, 2009 our two largest customers, who each individually represented 10% or more of our service revenue, together accounted for approximately 58.5% of our service revenue.For the years ended December 31, 2008 and 2007, our three largest customers, who each individually represented 10% or more of our service revenue, together accounted for approximately 52.5% and 37.9% of our service revenue, respectively.See Note 14, Significant Customers, to our consolidated financial statements for additional information. Revenue under marketing service contracts are generally based on a series of deliverable services associated with the design and execution of interactive promotional programs or marketing research/advisory programs.The contracts are generally terminable by the customer for any reason.Upon termination, the customer is generally responsible for payment for all work completed to date, plus the cost of any nonrefundable commitments made on behalf of the customer.There is significant customer concentration in our Pharmakon business, and the loss or termination of one or more of Pharmakon’s large master service agreements could have a material adverse effect on our business and results of operations.Due to the typical size of most TVG contracts, it is unlikely the loss or termination of any individual TVG contract would have a material adverse effect on our business, financial condition or results of operations. Revenue from certain promotional contracts that include more than one service offering is accounted for as multiple-element arrangements.For these contracts, the deliverable elements are divided into separate units of accounting provided the following criteria are met: the price is fixed and determinable; the delivered elements have stand-alone value to the customer; there is objective and reliable evidence of the fair value of the undelivered elements; and there is no right of return or refund.The contract revenue is then allocated to the separate units of accounting based on their relative fair values.Revenue and cost of services are recognized for each unit of accounting separately as the related services are rendered. 21 Table of Contents PDI, Inc. Annual Report on Form 10-K (continued) Revenue from marketing research contracts is recognized upon completion of the contract.These contracts are generally short-term in nature typically lasting from two to six months. Cost of services consist primarily of the costs associated with executing product detailing programs, performance based contracts or other sales and marketing services identified in the contract. Cost of services include personnel costs and other costs associated with executing a product detailing or other marketing or promotional program, as well as the initial direct costs associated with staffing a product detailing program. Such costs include, but are not limited to, facility rental fees, honoraria and travel expenses, sample expenses and other promotional expenses.These costs are expensed as incurred. Personnel costs, which constitute the largest portion of cost of services, include all labor related costs, such as salaries, bonuses, fringe benefits and payroll taxes for the sales representatives, sales managers and professional staff that are directly responsible for executing a particular program. Initial direct program costs are those costs associated with initiating a product detailing program, such as recruiting, hiring, and training the sales representatives who staff a particular product detailing program. All personnel costs and initial direct program costs, other than training costs, are expensed as incurred for service offerings. Reimbursable out-of-pocket expenses include those relating to travel and other similar costs, for which we are reimbursed at cost by our customers.Reimbursements received for out-of-pocket expenses incurred are characterized as revenue and an identical amount is included as cost of services in the consolidated statements of operations. Training costs include the costs of training the sales representatives and managers on a particular product detailing program so that they are qualified to properly perform the services specified in the related contract.For the majority of our contracts, training costs are reimbursable out-of-pocket expenses.For contracts where we are responsible for training costs, these costs are deferred and amortized on a straight-line basis over the shorter of the life of the contract to which they relate or 12 months. Contract Loss Provisions Provisions for losses to be incurred on contracts are recognized in full in the period in which it is determined that a loss will result from performance of the contractual arrangement. Goodwill, Intangibles and Other Long-Lived Assets We allocate the cost of acquired companies to the identifiable tangible and intangible assets and liabilities acquired, with the remaining amount being classified as goodwill.Since the entities we have acquired do not have significant tangible assets, a significant portion of the purchase price has been allocated to intangible assets and goodwill.The identification and valuation of these intangible assets and the determination of the estimated useful lives at the time of acquisition, as well as the completion of annual impairment tests require significant management judgments and estimates.These estimates are made based on, among other factors, consultations with an accredited independent valuation consultant, reviews of projected future operating results and business plans, economic projections, anticipated future cash flows and the cost of capital.The use of alternative estimates and assumptions could increase or decrease the estimated fair value of goodwill and other intangible assets, and potentially result in a different impact to our results of operations.Further, changes in business strategy and/or market conditions may significantly impact these judgments thereby impacting the fair value of these assets, which could result in an impairment of the goodwill and acquired intangible assets. We test goodwill for impairment at least annually (as of December 31) and whenever events or circumstances change that indicate impairment may have occurred.These events or circumstances could include a significant long-term adverse change in the business climate, poor indicators of operating performance or a sale or disposition of a significant portion of a reporting unit.We test goodwill for impairment at the reporting unit level, which is one level below its operating segments.Goodwill has been assigned to the reporting units to which the value of the goodwill relates.We currently have five reporting units; however, only one reporting unit, Pharmakon, includes goodwill.We tested goodwill by estimating the fair value of the reporting unit using a discounted cash flow model and a market multiple approach.The estimated fair value of the reporting unit is then compared with its carrying value including goodwill, to determine if any impairment exists.In assessing the recoverability of goodwill, projections regarding the highest and best use of estimated future cash flows and other factors are made to determine the fair value of the respective reporting units.The key estimates and factors used in the discounted cash flow valuation include revenue growth rates and profit margins based on internal forecasts, terminal value and a market participant’s weighted-average cost of capital used to discount future cash flows.During our 2009 annual impairment testing as of December 31, 2009, we recognized an $8.5 million impairment charge. 22 Table of Contents PDI, Inc. Annual Report on Form 10-K (continued) We review the recoverability of long-lived assets and finite-lived intangible assets whenever events or changes in circumstances indicate that the carrying value of such assets may not be recoverable.If the sum of the expected future undiscounted cash flows is less than the carrying amount of the asset, an impairment loss is recognized by reducing the recorded value of the asset to its fair value measured by future discounted cash flows.This analysis requires estimates of the amount and timing of projected cash flows and, where applicable, judgments associated with, among other factors, the appropriate discount rate.Such estimates are critical in determining whether any impairment charge should be recorded and the amount of such charge if an impairment loss is deemed to be necessary.During the fourth quarter of 2009, we recognized an impairment charge of $9.6 million related to our customer relationships and tradename. In addition, future events impacting cash flows for existing assets could render a write-down or write-off necessary that was not previously required. While we use available information to prepare our estimates and to perform impairment evaluations, actual results could differ significantly from these estimates or related projections, resulting in additional impairment and losses related to recorded goodwill or long-lived asset balances. Contingencies In the normal course of business, we are subject to various contingencies.Loss contingencies are recorded in the consolidated financial statements when it is probable that a liability will be incurred and the amount of the loss can be reasonably estimated. We are currently involved in certain legal proceedings and, as required, we have accrued our estimate of the probable costs for the resolution of these claims. These estimates are developed in consultation with outside counsel and are based upon an analysis of potential results, assuming a combination of litigation and settlement strategies. Predicting the outcome of claims and litigation is an inherently subjective and complex process and estimating related costs and exposures involves substantial uncertainties that may cause actual results to differ materially from our estimates. Income Taxes We account for income taxes using the asset and liability method.This method requires recognition of deferred tax assets and liabilities for expected future tax consequences of temporary differences that currently exist between tax bases and financial reporting bases of our assets and liabilities based on enacted tax laws and rates. A valuation allowance is established, when necessary, to reduce the deferred income tax assets when it is more likely than not that all or a portion of a deferred tax asset will not be realized. We operate in multiple tax jurisdictions and provide taxes in each jurisdiction where we conduct business and are subject to taxation. The breadth of our operations and the complexity of the various tax laws require assessments of uncertainties and judgments in estimating the ultimate taxes we will pay.The final taxes paid are dependent upon many factors, including negotiations with taxing authorities in various jurisdictions, outcomes of tax litigation and resolution of proposed assessments arising from federal and state audits.We have established estimated liabilities for uncertain federal and state income tax positions.These accruals represent accounting estimates that are subject to inherent uncertainties associated with the tax audit process. We adjust these accruals as facts and circumstances change, such as the progress of a tax audit. We believe that any potential audit adjustments will not have a material adverse effect on our financial condition or liquidity. However, any adjustments made may be material to our consolidated results of operations for a reporting period. Significant judgment is also required in evaluating the need for and magnitude of appropriate valuation allowances against deferred tax assets.We currently have significant deferred tax assets resulting from net operating loss carryforwards and deductible temporary differences.The realization of these assets is dependent on generating future taxable income. We perform an analysis quarterly to determine whether the expected future income will more likely than not be sufficient to realize the deferred tax assets.Our recent operating results and projections of future income weighed heavily in our overall assessment.The minimum amount of future taxable income that would have to be generated to realize our net deferred tax assets is approximately $46 million and the existing and forecasted levels of pretax earnings for financial reporting purposes are not sufficient to generate future taxable income and realize our deferred tax assets.As a result, we established a full federal and state valuation allowance for the net deferred tax assets at December 31, 2009 and 2008 because we determined that it was more likely than not that these assets would not be realized. 23 Table of Contents PDI, Inc. Annual Report on Form 10-K (continued) Self-Insurance Accruals We are self-insured for benefits paid under employee healthcare programs.Our liability for healthcare claims is estimated using an underwriting determination which is based on the current year’s average lag days between when a claim is incurred and when it is paid.We maintain stop-loss coverage with third-party insurers to limit our total exposure on all of these programs.Periodically, we evaluate the level of insurance coverage and adjust insurance levels based on risk tolerance and premium expense.Management reviews the self-insurance accruals on a quarterly basis.Actual results may vary from these estimates, resulting in an adjustment in the period of the change in estimate.Prior to October 1, 2008, we were also self-insured for certain losses for claims filed and claims incurred but not reported relating to workers’ compensation and automobile-related liabilities for Company-leased cars.Beginning October 1, 2008, we became fully insured through an outside carrier for these losses.Our liability for claims filed and claims incurred but not reported prior to October 1, 2008 is estimated on an actuarial undiscounted basis supplied by our insurance brokers and insurers using individual case-based valuations and statistical analysis. These estimates are based upon judgment and historical experience.The final cost of many of these claims may not be known for five years or longer. Stock Compensation Costs The compensation cost associated with the granting of stock-based awards is based on the grant date fair value of the stock award. We recognize the compensation cost, net of estimated forfeitures, over the shorter of the vesting period or the period from the grant date to the date when retirement eligibility is achieved. Forfeitures are initially estimated based on historical information and subsequently updated over the life of the awards to ultimately reflect actual forfeitures.As a result, changes in forfeiture activity can influence the amount of stock compensation cost recognized from period-to-period. We primarily use the Black-Scholes option pricing model to determine the fair value of stock options and stock-based stock appreciation rights (SARs). The determination of the fair value of stock-based payment awards is made on the date of grant and is affected by our stock price as well as assumptions made regarding a number of complex and subjective variables.These assumptions include: our expected stock price volatility over the term of the awards; actual and projected employee stock option exercise behaviors; the risk-free interest rate; and expected dividend yield.Our assumptions are more fully described in Note 13, Stock-Based Compensation, to our consolidated financial statements. Changes in the valuation assumptions could result in a significant change to the cost of an individual award.However, the total cost of an award is also a function of the number of awards granted, and as result, we have the ability to manage the cost and value of our equity awards by adjusting the number of awards granted. Restructuring, Facilities Realignment and Related Costs From time-to-time, in order to consolidate operations, downsize and improve operating efficiencies, we recognize restructuring or facilities realignment charges.The recognition of these charges requires estimates and judgments regarding employee termination benefits, lease termination costs and other exit costs to be incurred when these actions take place. We reassess the cost to compete the restructurings and facility realignment and related costs on a quarterly basis.These estimates may vary significantly from actual costs depending, in part, upon factors that may be beyond our control; resulting in changes to these estimates in current operations. BASIS OF PRESENTATION Revenue, net We derive revenues primarily from: · pharmaceutical detailing contracts based on the number of physician details made or the number of sales representatives utilized; and · marketing service contracts based on a series of deliverable services associated with the design and execution of interactive promotional programs or marketing research/advisory programs. Many contracts also stipulate penalties if agreed upon performance benchmarks have not been met.Revenue is recognized net of any potential penalties until the performance criteria relating to the benchmarks have been achieved. 24 Table of Contents PDI, Inc. Annual Report on Form 10-K (continued) Cost of services Cost of services include personnel costs and other costs associated with executing a product detailing or other marketing or promotional program, as well as the initial direct costs associated with product detailing or other marketing or promotional programs such as facility rental fees, honoraria and travel expenses, sample expenses and other promotional expenses. Compensation expense Compensation expense includes corporate payroll and related payroll benefits, stock-based compensation, recruiting and hiring and staff training and development expenses. Other selling, general and administrative expenses Other selling, general and administrative expenses include professional fees, investor relations costs, rent and other office expenses, depreciation expense for furniture, equipment, software and leasehold improvements, amortization expense for intangible assets associated with the Pharmakon acquisition, and business development costs. Asset impairment These charges are associated with the impairment of goodwill or other long-lived assets at the Pharmakon reporting unit. Facilities realignment Facility realignment costs are associated with the consolidation of operations, downsizing and/or improvement of operating efficiencies and include lease termination costs and other exit costs when these actions take place. Other income, net Other income, net includes investment income earned on our cash and cash equivalents less associated fees and realized gains or losses on our available for sale and held to maturity investments. CONSOLIDATED RESULTS OF OPERATIONS The following table sets forth for the periods indicated below selected statement of continuing operations data as a percentage of revenue.The trends illustrated in this table may not be indicative of future operating results. 25 Table of Contents PDI, Inc. Annual Report on Form 10-K (continued) Years Ended December 31, Continuing operations data Revenue, net % % % Cost of services % % % Gross profit % % % Operating expenses: Compensation expense % % % Other selling, general and administrative % % % Asset impairment % % % Executive severance % % % Facilities realignment % % % Total operating expenses % % % Operating loss %) %) %) Other income, net % % % Loss before income tax %) %) %) Income tax (benefit) expense %) % % Net loss %) %) %) Comparison of 2009 and 2008 Sales Marketing PC (in thousands) Services Services Services Eliminations Consolidated Year ended December 31, 2009: Revenue $ $ $
